Mr. Justice Pam delivered the opinion of the court. Abstract of the Decision. 1. Landlord and tenant, § 325*—insufficiency of evidence to show surrender. In an action for rent under a written lease where defendant claimed that the written lease had been surrendered and canceled and that a new parol agreement had been entered into, the evidence was held insufficient to sustain defendant’s contention. 2. Evidence, § 476*—number not determinative of weight of evidence. The preponderance of the evidence is not necessarily determined hy the number of witnesses alone, as the appearance and demeanor of the witnesses on the stand may be taken into consideration. 3. Landlord and tenant, § 326*—determination of question as to length of term of parol lease. A reviewing court will not disturb the finding of the trial court on a question of fact as to whether or not a parol lease was for one or two years, unless it is clearly and manifestly "gainst the weight of the evidence. 4. Landlord and tenant, § 325*—sufficiency of evidence to establish parol lease. A finding of the trial court that parol lease was for two years, held not so clearly and manifestly against the weight of evidence as to require its disturbance by an Appellate Court. 5. Frauds, statute oe, § 96*—when part performance of oral lease insufficient at law. Part performance under a parol lease for two years does not operate, in an action at law, to take the lease out of the Statute of Frauds. 6. Landlord and tenant, § 452*—ineffectiveness of parol lease to modify written lease. A parol lease, invalid under the Statute of Frauds, cannot operate as a waiver, surrender or cancellation of a prior written lease. 7. -' Landlord and tenant, § 449*—what constitutes surrender. Where a lessee elects to avoid a parol lease, he cannot claim benefit ¡of it as a consideration for the cancellation and surrender of a written lease. 8. Landlord and tenant, § 452*—ineffectiveness of executory parol lease to cancel written lease. Under the contention that a parol lease is not void hut only voidable, still it does not become a good consideration for the cancellation of a written lease unless it has been fully executed or put in writing, as contemplated hy the agreement. 9. Landlord and tenant, § 452*—sufficiency of parol agreement to abrogate written lease. A lease, even though under seal may be abrogated by parol agreement.